DETAILED ACTION
Response to Amendment
In the Applicant’s reply of 8 May 2022, the specification, claims, abstract, and drawings were amended. Based on these amendments, the objections to the drawings, abstract, and claims and the rejections under 35 U.S.C. 112 set forth in the previous office action have been withdrawn.

Allowable Subject Matter
Claims 1-2 and 4-5 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is directed to a method for preparing a shoe shell using a mold comprising a machine table, an oil cylinder, a bottom mold, a mold main body arranged above the bottom mold, a mold inner core arranged in the mold main body, a mold inner edge arranged below the mold inner core, an upper heating plate arranged above the mold main body, a lower heating plate arranged under the bottom mold, and a lifting mechanism connected between the bottom mold and the mold main body, wherein the mold inner edge extends downwards from the mold main body to a position below the mold main body, and the mold inner edge is located directly above the bottom mold. The method comprises preparing and cutting rubber, heating the mold, opening the mold with the bottom mold being opened in a direction away from the mold main body and the mold inner edge descending, putting the rubber into the mold, closing the bottom mold towards the mold main body with the mold inner edge being lifted to be stored in the mold main body, performing heating, separating the bottom mold from the mold main body periodically during heating for exhausting, reopening the mold with the bottom mold being opened in a direction away from the mold main body and the mold inner edge descending, taking out a semi-finished shoe shell sleeving the mold inner edge, and trimming the semi-finished shoe shell to obtain a finished shoe shell.
U.S. Patent Application Publication No. 2007/0102843 (“Waatti”) represents the closest prior art. As discussed in the office action dated 21 March 2022, Waatti discloses the structure of the Applicant’s mold. However, Waatti fails to disclose separating the bottom mold from the mold main body periodically during heating for exhausting. While it is known to exhaust a mold during a molding process, this is accomplished using vents or valves. For example, see the vent apertures 142 shown in Figure 1 and discussed in paragraph 41 of U.S. Patent Application Publication No. 2018/0147802 (“Isse”).
In addition, Waatti fails to disclose 1) opening the mold with the bottom mold being opened in a direction away from the mold main body and the mold inner edge descending, 2) reopening the mold with the bottom mold being opened in a direction away from the mold main body and the mold inner edge descending, and 3) closing the bottom mold towards the mold main body with the mold inner edge being lifted to be stored in the mold main body. In Waatti, the protrusions 94, 95 and their lower edges are stationary. See paragraphs 28 and 29. Also, note that during opening, for example, the bottom mold moves away from the mold main body and the mold inner edge descends, such that modifying Waatti to make the clamp plate 23 stationary and the clamp plate 22 movable would still not meet the above limitations. The remaining prior art fails to suggest modifying Waatti so as to meet these limitations.
Claims 2 and 4-5 are allowed based on their dependency from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571)270-1287. The examiner can normally be reached Monday-Thursday, 10:00 AM-7:00 PM ET, and Friday mornings.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John J DeRusso/Examiner, Art Unit 1744                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726